department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-108937-00 uilc internal_revenue_service national_office request for technical assistance memorandum for acting chief compliance officer mc msro from w edward williams senior technical reviewer cc intl br1 subject sec_882 - delinquent returns form 1120f this technical assistance responds to your memorandum dated date technical assistance is not binding on examination or appeals this document is not to be used or cited as precedent issue s what are the filing_requirements of a foreign_corporation engaged_in_a_trade_or_business_within_the_united_states if a foreign_corporation is engaged_in_a_trade_or_business_within_the_united_states what is the basis for and the rationale behind disallowing a foreign corporation’s deductions and credits for failure to timely file a tax_return if a foreign_corporation is engaged_in_a_trade_or_business_within_the_united_states and fails to file a tax_return within the time prescribed by sec_1_882-4 under what circumstances will a waiver of the filing deadline be granted and thus deductions and credits allowed conclusions issue wta-n-108937-00 a foreign_corporation engaged in trade_or_business in the united_states at any time during the taxable_year or which has income which is subject_to taxation under subtitle a of the code relating to income taxes must make a return on form f within the time prescribed by sec_6072 of the code if a foreign_corporation is uncertain whether it is engaged in a trade_or_business in the united_states the foreign_corporation may file a protective return by the deadline set forth in sec_1_882-4 on such return the foreign_corporation is not required to report any gross_income as effectively connected with a united_states trade_or_business or any deductions or credits however the foreign_corporation must attach a statement indicating that the return is being filed to protect its right to claim deductions or credits should it be determined later that it was engaged in a u s trade_or_business in addition if a foreign_corporation engaged in trade_or_business in the united_states takes the position that it has no income subject_to tax by reason of an income_tax treaty obligation of the united_states it must file form_8833 and attach it to a timely filed return pursuant to sec_6114 for purposes of disclosing this treaty-based position issue the disallowance of a foreign corporation’s deductions and credits for failure to timely file a tax_return was intended as a measure to encourage the timely filing of full and complete returns by foreign_corporations including therein all necessary information in connection with their credits deductions and gross_income from sources within the united_states issue if a foreign_corporation which is engaged_in_a_trade_or_business_within_the_united_states fails to timely file a tax_return whether a waiver of filing deadlines will be granted will be based on an analysis of the facts and circumstances a foreign_corporation must establish not only that the circumstances surrounding the failure were rare and unusual but also must establish a good cause for such failure law and analysis issue filing_requirements generally wta-n-108937-00 pursuant to sec_6012 an income_tax return is required to be filed by every corporation subject_to tax under subtitle a sec_1_6012-2 requires that every foreign_corporation which is engaged in trade_or_business in the united_states at any time during the taxable_year or which has income which is subject_to taxation under subtitle a of the code relating to income taxes shall make a return on form 1120-f thus a foreign_corporation that is engaged in a trade_or_business in the united_states at any time during the taxable_year is required to file a return on form 1120-f even if for example a it has no income which is effectively connected with the conduct_of_a_trade_or_business in the united_states b it has no income_from_sources_within_the_united_states or c its income is exempt from income_tax by reason of an income_tax convention or any section of the code sec_1_6012-2 sec_1_6012-2 also provides that if the foreign_corporation has no gross_income for the taxable_year it is not required to complete the return schedules but must attach a statement to the return indicating the nature of any exclusions claimed and the amount of such exclusions to the extent they are not readily determinable sec_6072 requires domestic corporations or foreign_corporations having an office or place of business in the united_states to file the income_tax returns required under sec_6012 on or before the fifteenth day of the third month following the close of the taxable_year sec_6072 provides that r eturns made by foreign_corporations other than those having an office or place of business in the united_states under sec_6012 on the basis of a calendar_year shall be filed on or before the 15th day of june following the close of the calendar_year and such returns made on the basis of a fiscal_year shall be filed on or before the 15th day of the 6th month following the close of the fiscal_year option to file protective returns sec_1_882-4 provides a foreign_corporation with the option to timely file a protective return if the corporation wta-n-108937-00 conducts limited activities in the united_states in a taxable_year which the foreign_corporation determines does not give rise to gross_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states by filing this protective return within the time limits set forth under sec_1_882-4 and described above the foreign_corporation protects its right to receive the benefit of allowable deductions and credits and avoids any potential disallowance of deductions and credits that may arise by virtue of sec_882 if it is later determined that the corporation’s original determination was incorrect id sec_1_882-4 also provides that o n that timely filed protective return the foreign_corporation is not required to report any gross_income as effectively connected with a united_states trade_or_business or any deductions or credits but should attach a statement indicating that the return is being filed for the reason set forth in this paragraph a should a foreign_corporation determine that only a portion of the activities it conducts gives rise to income that is effectively connected with a united_states trade_or_business the foreign_corporation must timely file a return for that taxable_year to report the gross_income determined to be effectively connected or treated as effectively connected and the deductions and credits attributable to the gross_income in addition the foreign_corporation should attach to that return the statement described in this paragraph a sic with regard to the other activities sec_1_882-4 treaty-based positions treas reg a iv provides that a foreign_corporation may follow the protective return procedure set forth in sec_1_882-4 if it determines initially that it has no u s tax_liability under the provisions of an applicable income_tax treaty in the event the foreign_corporation relies wta-n-108937-00 on the provision of an income_tax treaty to reduce or eliminate the income subject_to taxation or to reduce the rate_of_tax disclosure may be required pursuant to sec_6114 sec_301_6114-1 requires that with certain exceptions a taxpayer who takes a return position that any treaty of the united_states overrules or modifies any provision of the internal_revenue_code and thereby effects or potentially effects a reduction of any_tax incurred at any time to disclose such return position on a statement attached to such return sec_301_6114-1 provides that reporting is specifically required if a taxpayer takes the position that under a treaty i ncome that is effectively connected with a u s trade_or_business of a foreign_corporation or a nonresident_alien is not attributable to a permanent_establishment or a fixed_base of operations in the united_states and thus is not subject_to taxation on a net_basis sec_301_6114-1 provides as follows returns due after date when reporting is required under this section for a return relating to a taxable_year for which the due_date for filing without extensions is after date the taxpayer must furnish information in accordance with paragraph a of this section as an attachment to the return a fully completed form_8833 treaty-based return position disclosure under sec_6114 or sec_7701 or appropriate successor form earlier returns for returns relating to a taxable_year for which the due_date for filing without extensions is on or before date the taxpayer must furnish information in accordance with paragraph d of this section in effect prior to date sec_1 d in effect prior to date provides that the following information must be furnished as an attachment to the return taxpayer's name t i n if any and address both in the country of residence and in the united_states wta-n-108937-00 name t i n if available to the taxpayer and address in the united_states of the payor of the income if fixed determinable annual or periodical a statement whether the taxpayer if an individual is a u s citizen or resident or if a corporation is incorporated in the united_states a separate statement of facts relied upon to support each separate position taken including for each position i the nature and amount or a reasonable estimate thereof of gross_receipts each separate gross payment each separate gross_income item or other item as applicable for which the treaty benefit is claimed ii an explanation of the position taken with a brief summary of the facts on which it is based iii the specific treaty provision relied upon iv the code provision s overruled or modified and v the provision s of the limitation_on_benefits article if any in the treaty which the taxpayer relies upon to prevent application of that article thus a foreign_corporation engaged in a trade_or_business in the united_states at any time during the taxable_year or which has income which is subject_to taxation under subtitle a of the code relating to income taxes is required to file a form 1120-f if the corporation determines that it has no income effectively connected with a united_states trade_or_business the foreign_corporation may file a protective return and attach a statement to the form indicating that the return is being filed to protect its right to claim deductions and credits if a foreign_corporation determines that it has no income subject_to tax by reason of an income_tax treaty obligation of the united_states it must file form_8833 and attach it to a timely filed return for purposes of disclosing its treaty-based position although there is no specific authority on point a foreign_corporation which files a form_8833 with respect to a treaty-based position and attaches form 1120-f to the wta-n-108937-00 form_8833 but does not indicate on the form 1120-f that it is being filed as a protective return under sec_1_882-4 should be considered to have complied with the protective return requirements of sec_1_882-4 the pertinent form s must be filed before the 15th day of the third month following the close of its taxable_year if the foreign_corporation has an office or place of business within the united_states or before the 15th day of the sixth month following the close of its taxable_year if it does not issue prior to the basis for denial of otherwise allowable deductions and credits for the failure of a foreign_corporation to timely file a return was case law interpreting sec_882 in final treasury regulations were promulgated which included a timely filing requirement in order for a foreign_corporation to get the benefit of its deductions and credits and thus the basis for denial of such deduction and credits is now regulatory the rationale behind both the case law and the treasury regulations is the same that is to encourage the timely filing of full and complete returns by foreign_corporations both the case law and the treasury regulations interpret sec_882 as requiring a foreign_corporation to timely file a full and complete return in order to claim otherwise allowable deductions and credits the treasury regulations provide an objective test to determine whether or not a foreign_corporation has timely file its return sec_882 permits a foreign_corporation to claim allowable deductions and credits to the extent gross_income is effectively connected with the conduct of a united_states trade_or_business sec_882 allows a foreign_corporation to receive the benefit of otherwise allowable deductions only if it files or causes to be filed a true and accurate return sec_882 provides that a foreign_corporation shall receive the benefit of the deductions and credits allowed to it in this subtitle only by filing or causing to be filed with the secretary a true and accurate return in the manner prescribed by subtitle f including therein all the information which the secretary may deem necessary for the calculation of such deductions and credits sec_882 has its genesis in section of the revenue act of which provided that wta-n-108937-00 a foreign_corporation shall receive the benefit of the deductions and credits allowed to it in this title only by filing or causing to be filed with the collector a true and accurate return in the manner prescribed in this title case law in interpreting section courts have held that there is a terminal point after which a taxpayer can no longer claim the benefit of deductions by filing a return see 40_bta_696 125_f2d_906 4th cir aff’g 42_bta_1248 in taylor securities the board_of_tax_appeals held as follows w e are unable to conclude that in enacting section it was the intention of congress that delinquent returns filed by a foreign_corporation after the respondent’s determination should constitute the returns required as a prerequisite to the allowance of the credits and deductions ordinarily allowable to the corporations in view of such a specific prerequisite it is inconceivable that congress contemplated by that section that taxpayers could wait indefinitely to file returns and eventually when the respondent determined deficiencies against them they could then by filing returns obtain all the benefits to which they would have been entitled if their returns had been timely filed such a construction would put a premium on tax_evasion since a taxpayer would have nothing to lose by not filing a return as required by statute 40_bta_696 this position was adopted by the fourth circuit in 125_f2d_906 4th cir aff’g 42_bta_1248 in blenheim the fourth circuit noted that the situation is pregnant with possibilities of tax_evasion in express recognition of this fertile danger to the orderly administration of the income_tax as applied to foreign_corporations congress conditioned its grant of deductions upon the timely filing of true proper and complete returns emphasis added f 2d pincite the court held that the wta-n-108937-00 terminal date which the board_of_tax_appeals first adopted in 40_bta_696 is directed against those foreign_corporations which instead of being induced voluntarily to advise the commissioner of their domestic operations might find their interests best served by filing no return whatever and then waiting until such time if any as the commissioner discovers their existence and acquires sufficient information about their income on which to base a return f 2d pincite the blenheim court further held that the conclusion that the preparation of a return by the commissioner a reasonable_time after the date it was due terminates the period in which the taxpayer may enjoy the privileges of receiving deductions by filing its own return is consistent not only with the intention of congress as evidenced by the legislative_history of section but also with considerations of sound administrative procedure f 2d pincite although section was subsequently reenacted as sec_882 of the internal_revenue_code of the substance and language of section were carried forward into the current sec_882 in 107_tc_146 the court discussed the policy behind sec_882 the court held that while section c contain s no explicit time limit the policy behind this provision dictates that there is some cutoff point or terminal date after which it is too late to submit a tax_return and claim the benefit of deductions the prior case law established the terminal date as a mechanism designed to ensure that section c would have the in_terrorem effect that congress intended t c pincite pre-1990 regulations wta-n-108937-00 prior to date sec_1_882-4 provided that a resident foreign_corporation would receive the benefit of the deductions and credits allowed to it with respect to income_tax only if it files or causes to be filed a true and accurate return of its total income received from all sources within the united_states the regulation required a foreign_corporation to file an income_tax return without imposing a timely filing requirement in order to be entitled to deductions however while sec_882 and the pre-1990 regulations thereunder do not explicitly impose a requirement of timeliness the courts as discussed above have generally held that at some point there exists a terminal date after which a taxpayer can no longer claim the benefit of deductions by filing a return 125_f2d_906 4th cir 107_tc_146 40_bta_696 a return filed after this terminal point was deemed untimely and deductions disallowed under sec_882 post-1990 regulations on date the treasury issued proposed_regulations under sec_1_882-4 in order to ensure that the income_tax returns of foreign_corporations were filed in a timely manner the proposed_regulations focused on establishing specific due dates for foreign_corporations to file their returns a failure_to_file within the prescribed period would result in a disallowance of deductions and credits on date the final regulations were published under sec_1_882-4 effective for taxable years ending after date thus for taxable years ending after date sec_1_882-4 sets forth specific deadlines for the filing of returns by a foreign_corporation the preamble to the current sec_1_882-4 provides that the timely filing requirement is justified because of the different administrative and compliance concerns that are present with respect to foreign_corporations that are not present with domestic corporations sec_1_882-4 provides in part that a foreign_corporation shall receive the benefit of the deductions and credits otherwise allowed to it with respect to the income_tax only if it timely files or causes to be filed in the manner prescribed by subtitle f a true and accurate return of its taxable_income which is effectively connected for the wta-n-108937-00 taxable_year with the conduct_of_a_trade_or_business in the united_states by that corporation emphasis added sec_1_882-4 provides that for taxable years ending after date whether a return for a particular taxable_year is considered filed on a timely basis will depend on whether the foreign_corporation filed a return for the immediately preceding_taxable_year - if a return was filed for that immediately preceding_taxable_year or if the current taxable_year is the first taxable_year of the foreign_corporation for which a return is required the current year’s return must be filed within months of the due_date as set forth in sec_6072 and the regulations under that section for filing the return for the current taxable_year sec_1_882-4 further provides that i f no return for the taxable_year immediately preceding the current taxable_year has been filed the required return for the current taxable_year other than the first taxable_year of the foreign_corporation for which a return is required to be filed must have been filed no later than the earlier of the date which is months after the due_date as set forth in sec_6072 for filing the return for the current taxable_year or the date the internal_revenue_service mails a notice to the foreign_corporation advising the corporation that the current_year return has not been filed and that no deductions or credits may be claimed by the taxpayer emphasis added thus in order for a foreign_corporation to be allowed the benefit of deductions and credits the corporation must file its return within months of the due_date set forth in sec_6072 discussed above if a return was filed for the preceding tax_year or no later than the earlier of months after the due_date set forth in sec_6072 or the date the internal_revenue_service mails a notice to the foreign_corporation advising it that no return has been filed if no return for the taxable_year preceding the current_year has been filed the disallowance of a foreign corporation’s otherwise allowable deductions and credits for failure_to_file a timely return was intended to encourage the timely filing of full and complete returns by foreign_corporations issue wta-n-108937-00 waiver of filing deadlines when the final regulations were issued along with the new filing deadlines they also contained a provision allowing the district_director or the assistant_commissioner international to waive the filing deadlines set forth in sec_1_882-4 sec_1_882-4 permits such a waiver only in rare and unusual circumstances if good cause for such waiver based on the facts and circumstances is established by the foreign_corporation prior to the issuance of these final regulations the service never needed to provide a waiver from the filing_requirements set forth under sec_882 as there was no express statutory timely filing requirement notwithstanding the lack of precedent in defining the circumstances under which it would be appropriate to grant a waiver of the filing deadlines however the legislative_history and case law support the conclusion that such a waiver should not be freely granted as the court in blenheim noted congress’ intention that the condition in section be strictly applied is apparent from both the use of the limitation ‘only’ and from the fact that a ‘reasonable cause’ exception was not included in section f 2d pincite good cause in order to avoid the consequences of sec_882 a foreign_corporation must at least initially demonstrate that it is entitled to a waiver of the filing deadline under sec_1_882-4 by showing that good cause exists based on all the facts and circumstances for failure to timely file a tax_return while there is no legal precedent that sets forth the level of action required by a taxpayer in order to establish good cause under sec_1_882-4 certain penalty provisions of the internal_revenue_code do include reasonable_cause exceptions it is our view that the precedent that has been developed with respect to these penalty provisions is relevant to the determination of whether a taxpayer satisfies the good cause requirement under sec_1_882-4 it should be noted however that the good cause threshold involves a higher standard of proof than that required to establish reasonable_cause wta-n-108937-00 sec_6651 provides that a penalty will be assessed against a taxpayer who either fails to timely file a required return or fails to timely pay a tax due unless it is shown that such failure is due to reasonable_cause and not willful neglect reasonable_cause has been held to exist when a taxpayer exercise s ordinary business care and prudence and is nevertheless unable to file the return within the prescribed time 469_us_241 citing sec_301_6651-1 in order to escape the statutory penalty for failure_to_file a tax_return the taxpayer has the burden of affirmatively showing that such failure was due to reasonable_cause not willful neglect and if the taxpayer offers no excuse the penalty will be sustained by the court 551_f2d_821 ct_cl see also boyle pincite in boyle the executor of an estate engaged an attorney experienced in probate to handle the estate’s tax matters however because the attorney failed to note the due_date of the estate_tax_return on his calendar the federal estate_tax_return was filed three months late the facts indicated that while the executor inquired of the attorney on a number of occasions as to whether the return was being prepared and was assured that it was the executor never asked for the due_date of the return while the commissioner conceded that the failure_to_file the estate_tax_return did not result from willful neglect the irs argued that reliance on an attorney under the circumstances was not reasonable_cause for failure_to_file on time the court upheld imposition of the penalty holding as follows to say that it was ‘reasonable’ for the executor to assume that the attorney would comply with the statute may resolve the matter as between them but not with respect to the executor’s obligations under the statute congress has charged the executor with an unambiguous precisely defined duty to file the return within nine months that the attorney as executor’s agent was expected to attend to the matter does not relieve the principal of his duty to comply with the statute u s pincite as a general proposition a taxpayer’s reliance in good_faith upon the considered advice of a tax expert whom he has given full information as to all the pertinent facts constitutes reasonable_cause excusing the taxpayer’s failure_to_file a return when due even if it is ultimately determined that such advice is an erroneous interpretation of the law 122_f2d_843 4th cir cert_denied 314_us_699 although boyle was not a case in which wta-n-108937-00 the taxpayer relied on erroneous advice of counsel concerning a question of law the court nevertheless noted that w hen an accountant or an attorney advises a taxpayer on a matter of tax law it is reasonable for the taxpayer to rely on that advice most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place ordinary business care and prudence do not demand such actions u s pincite the boyle court concluded that while failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent reliance on professional advice in interpreting a question of law may constitute reasonable_cause id however such reliance standing alone is not an absolute defense against the imposition of penalties in ellwest stereo theaters of memphis inc et al v commissioner t c memo the court held that the taxpayer must demonstrate that its tax advisor or return preparer had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information and the taxpayer actually relied in good_faith on the tax adviser's judgment citations omitted in addition a nexus must also be established between the professional advice received and the action taken by the taxpayer ie failure_to_file the required return 49_f3d_651 10th cir in eastern the dispute involved the classification of the taxpayer's salespersons as independent contractors rather than employees upon audit the service determined that the salespersons were actually employees and imposed penalties against the taxpayer for failing to file employment_tax returns the taxpayer argued that it relied on its attorneys to draft new independent_contractor agreements and ensure that its sales representatives were legally treated as independent contractors the taxpayer introduced letters from various attorneys the court however found that the documents did not support the taxpayer's claim the court noted that wta-n-108937-00 t here is absolutely nothing to suggest that taxpayer sought a professional opinion as to the appropriate and accurate status of its sales representatives nor is there evidence that any of the various attorneys explored the relationship between the taxpayer and its sales representatives and then advised the taxpayer that the representatives were independent contractors because counsel never rendered an opinion or any advice on this issue there was nothing upon which the taxpayer could have reasonably relied furthermore ignorance of the tax law or even an inability to understand the english language has been held to be insufficient to establish reasonable_cause for failure_to_file a tax_return see eg belaieff v commissioner tcmemo_1956_273 penalties have also been imposed for failure_to_file where a taxpayer has an honest belief that his income is not taxable in the united_states see eg nilson v commissioner tcmemo_1985_535 linesman v commissioner 82_tc_514 in linseman a canadian citizen and resident played on a professional hockey team that was a member of a league that included both u s and canadian teams the taxpayer allocated a sign-on bonus solely to canadian sources and did not report any of the bonus as income an a u s tax_return the tax_court upheld an allocation to u s sources of a portion of the bonus and also the imposition of a failure_to_file_penalty the court observed that t he mere fact that petitioner thought that because of the method of allocation he adopted he owed no tax is not sufficient to excuse his failure to timely file a return in contrast under certain circumstances physical disabilities have been held sufficient grounds to excuse an individual’s failure to timely file a return and to avoid the imposition of a penalty see eg united_states v issac u s t c e d ky aff’d by the 6th cir in an unpublished opinion date in which the taxpayer established that he was paralyzed in all four limbs was unable to function and was under treatment at the mayo clinic during the years in question similarly the court in in the matter of joseph a sims u s t c b c e d la held that there was reasonable_cause for not filing income_tax returns where information needed by the taxpayer to complete his returns was held by business ventures and partnerships that refused taxpayer access to the records the court noted that the taxpayer had no control_over these entities’ financial reporting procedures and could not generate these records himself wta-n-108937-00 it is clear that the courts have found reasonable_cause for a failure_to_file in only a limited number of situations the threshold for a waiver under sec_1 a ii differs from the exemption from penalty under sec_6651 in that the waiver is not mandated by the code and requires a showing of good cause rather than reasonable_cause thus a foreign_corporation seeking a waiver from the operation of sec_882 and the regulations thereunder should be required to make an extraordinary showing of reasonable_cause for failure_to_file a return within the period prescribed by sec_1_882-4 rare and unusual circumstances a foreign_corporation is not entitled to a waiver of the filing deadlines imposed under sec_1_882-4 as a matter of right even if good cause is established for the failure to timely file in order to qualify for a waiver under sec_1_882-4 a foreign_corporation must not only establish good cause for failing to timely file its returns the district_director or assistant_commissioner international also has the discretion to determine whether the circumstances surrounding such failure are rare and unusual and therefore justify a waiver thus the phrase rare and unusual circumstances limits the circumstances under which the district_director or assistant_commissioner international may exercise his discretion and grant a waiver the language suggests that the facts and circumstances presented by the taxpayer must involve an infrequent or uncommon occurrence that resulted in the taxpayers failure to timely file its tax returns moreover the regulation should not be broadly interpreted so as to defeat the legislative intent of disallowing deductions unless a return is filed in a timely manner if waivers are freely granted the effect would be to nullify the treasury’s purpose for setting forth filing deadlines in the regulations which was to carry out the legislative intent of sec_882 that is to encourage the timely filing of tax returns by foreign_corporations thus a waiver should be granted only under circumstances that would be consistent with congressional intent underlying sec_882 sec_6012 and sec_6114 as discussed above examples the following examples set forth factual situations and an analysis under sec_1_882-4 to determine if a waiver is merited example reliance on advice of tax counsel wta-n-108937-00 foreign_corporation argues that a waiver should be granted under sec_1 a ii on the grounds that it was advised by counsel that it was not engaged in a u s trade_or_business had no united_states tax_liability and no requirement to file a return in order to establish good cause under rare and usual circumstances a foreign_corporation will be required to submit evidence of the following that its counsel was competent to make such legal determination that the taxpayer provided counsel with true and accurate information regarding all of its activities relating to the united_states on which to base each such legal determinations a sworn statement from its attorney that such advice had been given and the basis on which the attorney reached his erroneous conclusions that the taxpayer in fact relied on the advice and that said reliance was the cause of the failure to timely file the return thus if a foreign_corporation establishes that it provided complete and accurate information to competent tax counsel that erroneous advice was received on the basis of that complete information and tax counsel provides a sworn statement that such advice had been given and the basis on which counsel reached his erroneous conclusions the district_director or assistant_commissioner international should find that such circumstances were rare and unusual and that good cause for the taxpayer’s failure to timely file due to its reliance on said advice has been established example same as example except that counsel advised the foreign_corporation only with respect to whether the foreign_corporation had a u s tax_liability and there was no evidence that counsel ever evaluated in its own right the question of whether the foreign_corporation was engaged in a trade_or_business in the united_states or the question of whether the foreign_corporation had a filing requirement in such a situation the corporation has not satisfied the requirements set forth in example and thus has not established good cause for a waiver under rare and unusual circumstances example filing of a protective return under sec_6114 foreign_corporation filed form_8833 pursuant to sec_6114 but did not attach it to a form 1120-f foreign_corporation argues that the filing of form_8833 should wta-n-108937-00 qualify as a protective return under sec_1_882-4 and if not that a waiver of the filing deadline is appropriate in order to meet the requirements of a protective return under sec_1 a form 1120-f must be filed thus the mere filing of form_8833 without attaching form 1120-f will not qualify as a protective return under sec_1_882-4 a waiver of filing deadlines is also not appropriate under the circumstances set forth pursuant to the treasury regulations a waiver will be granted only in rare and unusual circumstances if good cause for the foreign corporation’s failure_to_file is established a foreign_corporation cannot establish good cause for failure_to_file a return if it fails to attach a form 1120-f to an accurately and timely filed form_8833 sec_301_6114-1 and the instructions to form_8833 clearly indicate that said form must be filed as an attachment to form 1120-f even if the foreign_corporation would not otherwise be required to file a return thus it is not possible for a foreign_corporation to establish good cause for failure_to_file form 1120-f under such circumstances a project has been opened on our business plan to review the regulations under sec_1_882-4 including the waiver provision case development hazards and other considerations we realize that the standards for granting a waiver described above are extremely difficult for taxpayers to meet and that there is significant pressure on district directors around the country to grant waivers on grounds that would not necessarily meet the standards described above nonetheless we feel obligated at this time to continue to interpret the regulations in accordance with their intent and plain meaning if you have any further questions please call w e williams senior technical reviewer cc intl br1 office of associate chief_counsel international
